DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

2.	Claims 1, 4, 15-16 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US Pat. No. 1,050,567) in view of Gnezdilov (US Pat. No. 6,328,658) and further in view of Bohme (US Pat. No. 4,410,173). 
As per claim 1, Saunders teaches a system comprising: a tower hub 16 that is cantilevered from a first tower 10 (Fig. 3 showing tower hub 16 extending cantilevered from tower support structure 10; lines 57-64), the tower 10 comprising: an enclosure defining an interior volume (i.e. elevators 14 and passageway); and an observation wheel 18 having a central wheel hub 21 and rotatably coupled to the tower 10 such that the central wheel hub 21 is configured to rotate around the tower hub 16 (lines 65-73).
Saunders teaches wherein the interior volume of the tower houses an elevator portion, as opposed to a plurality of vertical walls and a plurality of horizontal floors disposed within the interior volume; wherein the walls and the floors are coupled in fixed relation to the enclosure such that the walls and floors define a plurality of human-habitable spaces within the interior volume. However, Gnezdilov teaches the following to be known in the art: an interior volume of a tower comprising an enclosure with vertical walls and a plurality of horizontal floors (known to “building” – 13 - Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968); Fig.’s 1-2; column 2, lines 45-49); wherein the walls and the floors are coupled in fixed relation to the enclosure such that the walls and floors define a plurality of human-habitable spaces within the interior volume Id. Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to combine these features with Saunders, as both references are directed to the analogous art of amusement rides. Here, the motivation to combine references is to support the tower hub and observation wheel while producing an “entertaining effect based on the high altitude perception” (See Gnezdilov at column 1, lines 5-8). Moreover, in providing the building 13 as the tower, the system can be efficiently arranged as a mixed use system that generates additional revenue to the owner via commercial and residential spaces.  Saunders intends its structure to be used in “large expositions” or “sea side resorts”. Examiner notes it is not uncommon of multi-use buildings to be located in “large expositions” or “sea side resorts”.  It is further known that these locations are prime real estate locations, suitable for commerce and business undertakings.
Lastly, Saunders teaches wherein the tower hub 16 is cantilevered from a first 10 and second tower 11, as opposed to a single tower as claimed. However, Bohme, directed to the analogous art of amusement system, teaches such features as a tower hub 3 being cantilevered from a single tower 1 (“support”) to rotate a wheel like structure (“ring 12”)(Fig.’s 2-4; column 3, lines 66-67; column 4, lines 1-10). Hence, at the time of applicant’s filing, one having ordinary skill in the art would have found it obvious to utilize a single tower as opposed to first and second towers for the expected purpose of decreasing the footprint of the system. A reduced footprint has advantages of reduced land requirements, reduced operating costs and reduced See also paragraph [0003] of Yamada (JP2003003681), cited as extrinsic evidence, discussing the cost savings of a reduction in towers. The proposed combination is considered to have a reasonable expectation of success since Saunders and Bohme teach a cantilevered tower hub, wherein a central wheel like structure rotates about the tower hub.
As per claim 4, Saunders teaches wherein the tower includes a base (at ground portion) and wherein the observation wheel inherently has a transverse dimension. Saunders as modified by Gnezdilov further teaches wherein the tower has a height (inherent). The motivation to combine is the same as stated above. Saunders and Gnezdilov do not expressly disclose these numeric values and therefore does not teach the claimed values.   However, per MPEP 2144, the scaling up of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art, at time of applicant’s effective filing date, would have found it obvious to scale up the height of the tower, and the observation wheel transverse dimension to increase a ‘thrill factor’ inherent to high altitude perception within normal design constraints. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the observation wheel transverse dimension. 
As per claims 15-16, modifying reference Gnezdilov teaches wherein the human-habitable spaces inherently have a combined volume (Gnezdilov – Fig.’s 1-2) as one ordinary skill in the art would understand a “building 13” to have substantial volume of human habitable spaces. The motivation to combine is the same as stated above. Admittedly, Gnezdilov does not provide a percentage of this volume. However, per MPEP 2144, the scaling up of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 
As per claim 30, Saunders teaches one or more motors 28 configured to rotate the observation wheel 18 (page 1, lines 82-114, page 2, lines 1-20), but does not expressly teach each of the motor(s) fixed to the central wheel hub or the tower hub.  However, per MPEP 2144.04, In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, the arrangement of the motor’s fixing position has not been set forth as critical, as evidenced by there being alternative fixing locations. Moreover, Saunders is arranged to perform the same function of using the motor 28 to rotate the central hub around tower hub (lines 65-73). As such, at time of applicant’s filing, one having ordinary skill in the art would have found the alleged difference in motor position obvious in the art. 
As per claim 31, Saunders teaches wherein the observation wheel comprises one or more gondolas 58 such that at least one of the gondolas is accessible when at a height that is lower than a height of the tower tub 16. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of See MPEP 2114.  At Fig. 1 Saunders shows the gondolas to be in close proximity to the ground and therefore is considered “accessible” at this location, which is lower than the tower hub 16 height. 

3.	Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US Pat. No. 1,050,567) in view of Gnezdilov (US Pat. No. 6,328,658) and further in view of Bohme (US Pat. No. 4,410,173) and further in view of Eyerly (US Pat. No. 1,987,004)
As per claims 7-8, Saunders teaches wherein the tower hub 16 and the wheel hub 21 are arranged to rotatably support the observation wheel 18 (page 1, lines 57-75) wherein “hub 21 adapted to rotate upon the hollow shaft 16” but does not expressly disclose the specific bearing mechanisms to accomplish the rotation. However, Eyerly, directed to the analogous art of amusement systems, teaches the following features: a plurality of roller bearings 17 disposed between the tower hub 16 and the central hub 32 to rotatably support the observation structure 18 relative to the tower 10, and a plurality of bearing mounts, each coupled to a respective one of the roller bearings (Fig. 5 – mounts shown in parallel containing roller bearings 17; lines 30-48). Hence, at the time of applicant’s effective filing date, one ordinary skill in the art would have found it obvious to incorporate the roller bearings of Eyerly to be positioned between the tower hub and wheel hub of Saunders for the expected result of facilitating efficient rotation therebetween. The proposed modification is considered to have a reasonable expectation of success since the roller bearings of Eyerly facilitate rotation between concentric structures, which Saunders teaches. Eyerly inherently teaches wherein the roller bearings 17 each having a diameter, but does not teach the claimed numeric values of the bearing or transverse dimension In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the transverse dimension of the central hub 32 will expectantly provide increased structural support for the observation wheel. Moreover, reduced bearing diameters will reduce manufacturing costs due to the reduced material, and free up space for other design considerations. 
As per claim 13, Saunders inherently teaches transverse dimension of the tower hub 16, but does not expressly disclose this dimension. However, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art, at the time of applicant’s filing, would have found it obvious to scale up the tower hub transverse dimension to at least 50 feet for the expected purpose of increasing a ‘thrill factor’ attributable to high altitude perception within normal design constraints since the larger the transverse dimension the bigger the transverse dimension of the observation wheel. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the tower hub, observation wheel. 

4.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders (US Pat. No. 1,050,567) in view of Gnezdilov (US Pat. No. 6,328,658) and further in view of Bohme (US 
As per claim 14, modifying reference Eyerly, cited for its roller bearings 17, does not expressly disclose wherein the roller bearings 17 are individually sealed. Fig. 5 of Eyerly shows two casings that bearings 17 are mounted with. However, examiner considers such a feature to be prima facie obvious. Maeda, directed to the roller bearings, teaches such features as individually sealed roller bearings to be known in the art (Fig. 2B, 3; paragraphs [0021]-[0024]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate roller bearings between the tower hub and wheel hub for the expected result of preventing lubricant leakage. The proposed modification is considered to have a reasonable expectation of success since the roller bearings of Maeda et al. facilitate rotation between concentric ring structures in similar manner to Saunders and Eyerly.  

5.	Claims 25-26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Eyerly (US Pat. No. 1,987,004) in view of Ottaway (US Pat. No. 4,007,926). 
As per claim 25, Eyerly teaches a system comprising: a tower hub 16 (“horizontal sleeve” that “projects” from housing 14) that is cantilevered from a single tower 10/14 (“standard”, “housing”); an observation structure 18 having a central hub 32 and rotatably coupled to the tower 10/14 such that the central hub 32 is configured to rotate around the tower hub 16 (via bearings 17 (lines 30-48); and one or more motors 15 configured to rotate the observation structure 18, each of the motor(s) 15 fixed to the central hub 32 or the tower hub 16 (See Fig. 5 showing the motor 15 fixed to tower hub 16 through an intermediary structure). Should In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, the arrangement of the motor’s fixing position has not been set forth as critical, as evidenced by there being alternative fixing locations. Moreover, Eyerly is arranged to perform the same function of using the motor to rotate the central hub around tower hub 16. As such, at time of applicant’s filing, one having ordinary skill in the art would have found the alleged difference in motor position obvious in the art. 
Eyerly, admittedly, does not teach an observation wheel, as observation structure 18 is an arm with a single passenger car. However, Ottaway, directed to the analogous art of amusement systems, teaches such features as an observation wheel (“giant wheel 22”) is known in the art (Fig.’s 1-3; column 2, lines 42-65). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate an observation wheel into the system of Eyerly for the expected purpose of increasing the number of patrons for each ride. The proposed modification is considered to have a reasonable expectation of success because Ottaway’s wheel 22 is mounted about a central hub in similar manner to the observation structure 18 of Eyerly. 
As per claims 26, and 29 Eyerly inherently teaches wherein the tower hub 16 comprises a transverse dimension and wherein the tower has a height, but does not expressly disclose these numeric values. Similarly, secondary reference Ottaway inherently teaches a “giant” wheel that inherently has a transverse dimension, but does not expressly disclose this dimension (The In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art would have found it obvious to scale up the tower hub transverse dimension to at least 70 feet dimensions, tower height of at least 200 feet, and observation wheel of at least 400 feet, as claimed, for the expected purpose of increasing a ‘thrill factor’ attributable to high altitude perception within normal design constraints. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the tower hub, observation wheel. 
As per claim 28, Eyerly teaches a plurality of roller bearings 17 disposed between the tower hub 16 and the central hub 32 to rotatably support the observation structure 18 relative to the tower 10 (Fig. 5; lines 30-48). Eyerly inherently teaches wherein the roller bearings 17 each having a diameter, but does not teach the claimed numeric values of the bearing or transverse dimension of the central wheel hub such that the diameters of the bearings are less than one quarter of the transverse dimension of the central wheel hub.  However, and as stated above, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the transverse dimension of the central hub 32 will expectantly provide increased structural support for the observation wheel. Moreover, reduced bearing diameters will reduce manufacturing costs due to the reduced material, and free up space for other design considerations. As such, the claimed dimensional arrangement of the roller bearings with respect to the central wheel hub is considered obvious in the art. 

s 1, 4, 15-16, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2003003681) in view of Horst (WO 2007/0145506).
With respect to claims 1, Yamada teaches a system comprising: a tower hub that is cantilevered from a single tower 3, the single tower 3 comprising: an enclosure defining an interior volume (defined by floors F); and a plurality of vertical walls and a plurality of horizontal floors disposed within the interior volume (known to a “building” with “roof S”, and “corner part 6” – paragraphs [0006]-[0011]); and an observation wheel 2 having a central wheel hub and rotatably coupled to the single tower such that the central wheel hub is configured to rotate around the tower hub (Fig.’s 4-5; paragraph [0013] – “central shaft portion 2a of a rotating wheel 2 is fixed, and is fixedly supported in a cantilever shape” wherein “rotating wheel 2 is rotatably supported (via a bearing) on the central shaft portion”).  
Yamada is scant on the details of building 3 and therefore does not expressly disclose wherein the walls and floors are coupled in fixed relation to the enclosure such that the walls and floors define a plurality of human-habitable spaces within the interior volume. However, Horst, directed to the analogous art of Ferris wheels, teaches such features to be known (“interior space of pillars 10 can be utilized, such as for instance for an underwater hotel 17” – page 12). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to utilize the building 3 of Yamada as a hotel like structure with human habitable spaces for the expected purpose of increasing revenue for the owner. The proposed modification is considered to have a reasonable expectation of success as both Yamada and Horst use buildings as supports for an observation/Ferris wheel. Outfitting the interior space of the building 3 can be 
As per claim 4, Yamada teaches wherein the tower 3 includes a base and height (inherent) and wherein the observation wheel inherently has a transverse dimension. These numeric values are not disclosed and therefore the claimed ranges are not expressly taught. However, per MPEP 2144, the scaling up of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art, at time of applicant’s effective filing date, would have found it obvious to scale up the height of the tower, and the observation wheel transverse dimension to increase a thrill factor inherent to high altitude perception within normal design constraints. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the observation wheel transverse dimension. 
As per claims 15-16, modifying reference Horst inherently teaches wherein the human-habitable spaces inherently have a combined volume as one ordinary skill in the art would understand a “hotel” to have substantial volume of human habitable spaces. The motivation to combine is the same as stated above. Admittedly, Horst does not provide a percentage of this volume. However, per MPEP 2144, the scaling up of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art, at time of applicant’s effective filing date, would have found it obvious to scale up the volume of human habitable space of the interior volume to be at least 50% to increase revenue. This comports with the rationale set forth above in combining Horst with Yamada. 
See ramp shaped loading platform in Fig. 1).   

7.	Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2003003681) in view of Horst (WO 2007/0145506) and further in view of Eyerly (US Pat. No. 1,987,004)
As per claims 7-8, Yamada teaches a “bearing” disposed between the tower hub and the central hub to rotatably support the observation structure relative to the tower (Fig.’s 4-5; paragraph [0013] – “central shaft portion 2a of a rotating wheel 2 is fixed, and is fixedly supported in a cantilever shape” wherein “rotating wheel 2 is rotatably supported (via a bearing) on the central shaft portion”).  Admittedly, a “bearing” is not necessarily a “plurality of roller bearings” as claimed. However, Eyerly, directed to the analogous art of cantilevered and rotating amusement rides, teaches a plurality of roller bearings 17 disposed between the tower hub 16 and the central hub 32 to rotatably support the observation structure 18 relative to the tower 10 (Fig. 5; lines 30-48); and a plurality of bearing mounts, each coupled to a respective one of the roller bearings (Fig. 5 – mounts shown in parallel containing roller bearings 17; lines 30-48).. Hence, at the time of invention, one ordinary skill in the art would have found it obvious to substitute a plurality of roller bearings for “a bearing” for the expected purpose of facilitating rotation of the central portion of the amusement frame.  Such modification is considered to have a reasonable expectation of success since the roller bearings operate in similar manner and structure as “bearing”. 
In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the transverse dimension of the central hub will expectantly provide increased structural support for the observation wheel. Moreover, reduced bearing diameters will reduce manufacturing costs due to the reduced material, and free up space for other design considerations. As such, the claimed dimensional arrangement of the roller bearings with respect to the central wheel hub is considered obvious in the art. 
As per claim 13, Yamada inherently teaches transverse dimension of the tower hub, but does not expressly disclose this dimension. However, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art, at the time of applicant’s filing, would have found it obvious to scale up the tower hub transverse dimension to at least 50 feet for the expected purpose of increasing a ‘thrill factor’ attributable to high altitude perception within normal design constraints since the larger the transverse dimension the bigger the transverse dimension of the observation wheel. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the tower hub, observation wheel. 
14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2003003681) in view of Horst (WO 2007/0145506) and further in view of Eyerly (US Pat. No. 1,987,004) and even further in view of Maeda (US Pub. No. 2012/0163745)
As per claim 14, modifying reference Eyerly, cited for its roller bearings 17, does not expressly disclose wherein the roller bearings 17 are individually sealed. Fig. 5 of Eyerly shows two casings that bearings 17 are mounted with. However, examiner considers such a feature to be prima facie obvious. Maeda, directed to the roller bearings, teaches such features as individually sealed roller bearings to be known in the art (Fig. 2B, 3; paragraphs [0021]-[0024]). Hence, at the time of invention, one ordinary skill in the art would have found it obvious to incorporate roller bearings between the tower hub and wheel hub for the expected result of preventing lubricant leakage. The proposed modification is considered to have a reasonable expectation of success since the roller bearings of Maeda et al. facilitate rotation between concentric ring structures in similar manner to Yamada and Eyerly.  

9.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2003003681) in view of Horst (WO 2007/0145506) and further in view of Crawford et al. (US Pub. No. 2010/0009767). 
With respect to claim 30, Yamada teaches the use of one or more drive units 9 configured to rotate the observation wheel 2 (paragraph [0008]) but does not expressly teach each of a one or more motor(s) fixed to the central wheel hub or the tower hub. However, Crawford et al., directed to the analogous art of Ferris wheels, teaches such features as fixing an observation wheel drive motor 420 to a central wheel hub or tower hub is known in the art KSR, Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here, substituting the motor location to be fixed to the central wheel hub or tower hub would expectantly provide a rotation of the central wheel hub. The proposed modification is considered to have a reasonable expectation of success since both Yamada and Crawford et al. teach rotation of Ferris wheels using motors. 

10.	Claims 25-26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2003003681) in view of Crawford et al. (US Pub. No. 2010/0009767). 
With respect to claim 25, Yamada teaches a system comprising: a tower hub that is cantilevered from a single tower 3; an observation wheel 2 having a central wheel hub and rotatably coupled to the single tower 3 such that the central wheel hub is configured to rotate around the tower hub (Fig.’s 4-5; paragraph [0013] – “central shaft portion 2a of a rotating wheel 2 is fixed, and is fixedly supported in a cantilever shape” wherein “rotating wheel 2 is rotatably supported (via a bearing) on the central shaft portion”).
Yamada teaches the use of one or more drive units 9 configured to rotate the observation wheel 2 (paragraph [0008]) but does not expressly teach each of a one or more motor(s) fixed to the central wheel hub or the tower hub. However, Crawford et al., directed to the analogous art of Ferris wheels, teaches such features as fixing an observation wheel drive motor 420 to a central wheel hub or tower hub is known in the art (paragraph [0030] – “motors KSR, Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. Here, substituting the motor location to be fixed to the central wheel hub or tower hub would expectantly provide a rotation of the central wheel hub. The proposed modification is considered to have a reasonable expectation of success since both Yamada and Crawford et al. teach rotation of Ferris wheels using motors. 
As per claims 26, and 29 Yamada inherently teaches wherein the tower hub comprises a transverse dimension and wherein the tower has a height, but does not expressly disclose these numeric values. However, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art would have found it obvious to scale up the tower hub transverse dimension to at least 70 feet dimensions, tower height of at least 200 feet, and observation wheel of at least 400 feet, as claimed, for the expected purpose of increasing a ‘thrill factor’ attributable to high altitude perception within normal design constraints. Moreover, significantly more riders will be permitted to ride with the increased transverse dimension of the tower hub, observation wheel. 

11.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2003003681) in view of Crawford et al. (US Pub. No. 2010/0009767) and further in view of Eyerly (US Pat. No. 1,987,004). 

Eyerly inherently teaches wherein the roller bearings 17 each having a diameter, and Yamada inherently teaches a transverse dimension of the central wheel hub, but neither references disclose the numeric values of the bearing or transverse dimension of the central wheel hub such that the diameters of the bearings are less than one quarter of the transverse dimension of the central wheel hub.  However, and as stated above, per MPEP 2144, the scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the transverse dimension of the central hub will expectantly provide increased structural support for the observation wheel. Moreover, reduced bearing diameters will reduce manufacturing costs . 

Allowable Subject Matter
12.	Claims 5, 9, 20, 23-24, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
13.	Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. 
Applicant traverses the obviousness of combining the features of Bohme with primary reference Saunders. Examiner respectfully disagrees. Applicant notes that Bohme teaches wherein the jibs, passenger carrier 9 and ring 12 are fixed to ball bearing slewing gear 2 that rotates around axis 7. Applicant further notes that Bohme teaches an entirely different drive system than Saunders (which utilizes a shaft), and therefore one ordinary skill in the art would not have found it obvious to combine. Applicant argues that Bohme does not teach a cantilevered hub. As an initial matter, examiner notes that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Fig. 2 of Bohme teaches a hub that is cantilevered from a single tower as opposed to the traditional two tower support. This is the combining feature of Bohme, not the entire drive system. Examiner is not bodily incorporating the drive system of Bohme into Suanders. The modification from a two tower support to a single tower of the drive system taught by Suanders is considered to have a reasonable expectation of success. Notably, applicant’s specification does not provide any differentiation in drive system details from the two tower support as compared to a single tower beyond suggesting some well-known tower materials. Specifically, at paragraphs [0039], [0050] of the application PG Pub. (2020/0086222), it simply states “one of the towers ... may be partially or entirely omitted”. This is noted to establish the reasonable expectation of success in modifying the Saunders support system from a dual tower support to a single tower support. In removing a tower, and contrary to applicant’s assertion, one ordinary skill in the art would expect minimal to no changes to the speed of the two parts 19, 20 because they are “connected together at their peripheries by cross braces 24” (lines 75-76). Applicant further argues that eliminating one of the towers would remove access to cars and reduced the amount of access points. Examiner concedes this result of the modified system. However, Saunders primary purpose is to enable “horizontal position while the wheel rotates and thus to revolve around that axis of said wheel and at the same time each of the cars is rotated about its own vertical axial line. This latter motion is slow and thus as the passengers are carried by this rotary passenger carrier they are enabled to get an extended view of all points of the compass”. This primary purpose is not frustrated by the modification. The decrease in 
Applicant continues to argue that modifying Saunders to include human habitable spaces taught by Gnezdilov is improper as the stated reasons are deemed “deficient”. Examiner continues to respectfully disagree. Per KSR, exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results, and (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Here, the motivation to combine references is to support the tower hub and observation wheel while producing an “entertaining effect based on the high altitude perception” (See Gnezdilov at column 1, lines 5-8). Moreover, in providing the building 13 as the tower, the system can be efficiently arranged as a mixed use system that generates additional revenue to the owner via commercial and residential spaces.  Saunders intends its structure to be used in “large expositions” or “sea side resorts”. Examiner notes it is not uncommon of multi-use buildings to be located in “large expositions” or “sea side resorts”.  It is further known that these locations are prime real estate locations, suitable for commerce and business undertakings. This rationale – increase revenue - - is well known in amusement systems and is not lifted from applicant’s specification. As such, Gnezdilov comports with Saunders contrary to applicant’s assertions and the combination is considered proper in view of KSR. 
With respect to the rejection of claim 25, applicant again argues that incorporating the observation wheel of Ottoway into Eyerly will strip the inventive purpose of the primary similar to those experienced” in looping the loop. Examiner emphasizes the use of “similar”. The observation wheel movement will also induce a physical loop sensation as it literally moves the rider in a loop. Applicant cites to extrinsic evidence of an actual airplane as it relates to weightlessness at the top of the loop. This is not persuasive because Eyerly is not an actual airplane, it is fixed path amusement ride focused on being operated by an unskilled person “without danger to the occupants”.  The comparison of an actual air plane loop sensation to a Ferris wheel sensation is a non-sequitur to the issue at hand. Within the realm of simulated air plane loops of amusement rides, a Ferris wheel is reasonably considered to induce a “similar” sensation.  The principle operation is not undermined by the proposed combination. 


Conclusion
14.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/14/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711